Judgment, Supreme Court, Bronx County (George D. Covington, J.), rendered December 18, 1986, convicting defendant, after jury trial, of robbery in the first degree and sentencing him as a persistent violent felony offender to 10 years’ to life imprisonment, to be served consecutively with a previously imposed sentence of 20 years’ to life for an unrelated Bronx County first degree robbery conviction, unanimously affirmed.
While the photo identification procedure was questionable (see, People v Hall, 81 AD2d 644; People v Tindal, 69 AD2d 58), the subsequent lineup procedure was proper, and sufficiently attenuated in time from the photo identification 5 Vi weeks earlier as to be untainted by any prior procedural irregularities (People v Torres, 137 AD2d 734). The trial court’s rulings on adjournments were within the sound exercise of its discretion (Matter of Anthony M., 63 NY2d 270, 283) and should remain undisturbed. With regard to the child’s testimony, the collateral issue rule bars a cross-examiner from offering evidence contradicting the cross-examined police sergeant on the collateral issue of an identifying scar. (See, People v Catalanotte, 36 NY2d 192.) Concur—Murphy, P. J., Kupferman, Sullivan, Carro and Rosenberger, JJ.